PER CURIAM.
Appellant Justo Manuel Garcia appeals the trial court’s “Order Granting Mother’s Petition for Relocation with Minor Child,” granting relocation pursuant to section 61.13001 of the Florida Statutes. We affirm because we conclude that the trial court did not abuse its discretion. Essex v. Davis, 116 So.3d 445, 447 (Fla. 4th DCA 2012).
Dr. Garcia raises the issue on appeal— and Appellee Lirda L. Rivera concedes— that the trial court should receive evidence of Garcia’s financial ability to pay costs associated with both his son’s school tuition and transportation to and from New York, as part of the broader issue of child support. The trial court did not order Dr. Garcia to pay such tuition or transportation costs, but merely discussed his capacity to do so. Accordingly, we remand this portion of the case to the trial court for additional financial findings.
Affirmed; remanded with instructions.